Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00178-CV

                                     James W. LANDESS,
                                          Appellant

                                               v.

                            Veronica Bosque Landess MCGLOHN,
                                         Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI19372
                      The Honorable Angelica Jimenez, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We further
ORDER that appellee Veronica Bosque Landess McGlohn recover any costs incurred in this
appeal from appellant James W. Landess.


       SIGNED June 27, 2018.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice